department of the treasury internal_revenue_service washington d c uniform issue list mar tief ra t2 legend ira x amount a bank b company c dear this is in response to your request dated date as supplemented by correspondence dated february and in which your authorized representative requested on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are years old you established an individual_retirement_annuity ira x in the value of ira x dropped percent in value in less than one year which caused you to withdraw funds from ira x to prevent further loss on date you received a distribution from ira x totaling amount a your intent was to roll over the ira x distribution of amount a into another ira that was held by a different financial_institution to accomplish this in date you took the ira x distribution check of amount a to your bank bank b you met with a bank b representative and explained that you had withdrawn your account balance from ira x and wanted to deposit it into a safer ira account that would both protect and increase your remaining ira funds the bank b representative told you that she would have another representative of bank b contact you and that he or she could assist you in accomplishing these investment goals page you were contacted by another representative of bank b who was also an investment executive for company c which is affiliated with bank b the company c investment executive told you that he had found an investment vehicle which would meet your investment criteria based upon your prior discussions with the bank b representative you assumed that this new investment vehicle was also an ira and that the bank b representative had informed the company c investment executive of your distribution from ira x and your intent to roll over amount a into another ira on date amount a was deposited into a non-ira account with company c you have no idea why the deposit did not occur within the 60-day rollover period since you thought that the rollover would be accomplished as soon as you took the ira xx distribution check to bank b in date in correspondence dated date you received notification from the internal_revenue_service that you owed additional tax due to unreported taxable_income due to the distribution from ira x this was your first indication that amount a was not properly rolled over into an ira which was your intent you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a miscommunication or misunderstanding by the bank b representative in relaying your intent to the company c investment executive which led to amount a being placed into a non-ira account you further represent that amount a has not been used for any purpose and remains in the non-ira account with company c based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount page which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation your authorized representative submitted on your behalf is consistent with your assertion that your failure to accomplish a timely rollover was caused by errors committed by a financial_institution specifically a miscommunication or misunderstanding by the bank b representative in relaying your intent to the company c investment executive which led to amount a being placed into a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a you are granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount a will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent rege pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative f you wish to inquire about this ruling please contact please address all correspondence to sincerely yours nager technical group enclosures deleted copy of ruling letter notice of intention to disclose
